          Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


FACTORY DIRECT WHOLESALE,
LLC, a Georgia Limited Liability
Company,
              Plaintiff,                       CIVIL ACTION NO.
      v.                                       1:18-CV-4091-CAP
ITOUCHLESS HOUSEWARES &
PRODUCTS, INC., A California
Corporation, d/b/a HOMEGADGETS,
              Defendant.

                                   ORDER

      This action is before the court on the defendant’s motion to dismiss

[Doc. No. 4]. The plaintiff has filed a response in opposition [Doc. No. 13] and

the defendant has filed a reply [Doc. No. 15]. The motion is now ripe for

review.

I. Factual Allegations

      The parties in this case are competing sellers on Amazon.com. The

plaintiff’s complaint contains five counts: Count I – Unfair Competition,

Lanham Act § 43(A); Count II – Unfair Competition, Georgia Uniform

Deceptive Trade Practices Act (“GUDTPA”); Count III – Unfair Competition,

Georgia Fair Business Practices Act; Count IV – Tortious Interference with
          Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 2 of 8




Contractual Relations; and Count V – Tortious Interference with Business

Relations.     According to the complaint, the plaintiff discovered that

unauthorized changes were being made to its product listings on

Amazon.com, including changing product descriptions, providing improper

ASIN1 variances, and changing product listing categories.       The complaint

further alleges that a third party merged the plaintiff’s product ASIN into a

new product. The plaintiff next alleges that it learned from Amazon that the

changes were being requested by third parties who operate Amazon

storefronts under the names “Halo” and “HomeGadgetDeals” whom the

plaintiff contacted through Amazon.com and demanded that they cease

unauthorized changes to the plaintiff’s products. Finally, the plaintiff alleges

that it received no response to the demand and that the unauthorized

changes continue to occur. With respect to the defendant’s involvement in

the alleged wrongdoings, the plaintiff alleges that upon information and

belief, the Halo and HomeGadgetDeals storefronts are operated and/or

controlled by the defendant.     The plaintiff seeks monetary and injunctive

relief.



1ASIN is the Amazon Standard Identification Number that is assigned by
Amazon and included in a product’s details and can be used to search for a
particular product. See Compl. at ¶9 [Doc. No. 1].

                                       2
        Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 3 of 8




II.    Standard of Review

       Rule 12(b)(6) allows for dismissal of a case when the complaint “fail[s]

to state a claim upon which relief may be granted.” Fed. R. Civ. P. 12(b)(6).

When evaluating a Rule 12(b)(6) motion, the court must take the facts alleged

in the complaint as true and construe them in the light most favorable to the

plaintiff. Resnick v. AvMed, Inc., 693 F.3d at 1317, 1321–22 (11th Cir. 2012).

To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). This requires more than

mere “labels and conclusions, and a formulaic recitation of a cause of action’s

elements.” Twombly, 550 U.S. at 555. The plaintiff must allege facts that

“raise the right to relief above the speculative level.” Id.

III.   Discussion

       A. Lanham Act Claim

       The defendant contends that the act of requesting Amazon to make

changes to product pages of another seller does not violate § 43(a) of the

                                        3
        Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 4 of 8




Lanham Act because it does not qualify as a false association or false

advertising. In response, the plaintiff addresses only false advertising under

the Lanham Act.

      To state a claim for false advertising under Section 43(a) of the
      Lanham Act, 15 U.S.C. § 1125(a), a plaintiff must allege facts
      sufficient to support that: (1) the advertisements of the opposing
      party were false or misleading; (2) the advertisements deceived,
      or had the capacity to deceive, consumers; (3) the deception had a
      material effect on purchasing decisions; (4) the misrepresented
      product or service affects interstate commerce; and (5) the
      movant has been – or is likely to be – injured as a result of the
      false advertising.

Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260—61 (11th Cir. 2004).

Here, the only action alleged by the plaintiff is the defendant’s request to

Amazon to change the plaintiff’s product information. The plaintiff alleges no

facts regarding the defendant’s advertisements. Moreover, the plaintiff

makes no allegation that the changes made by Amazon at the defendant’s

request deceived or had the capacity to deceive consumers. Accordingly, the

plaintiff fails to state a Lanham Act claim.

      B. GUDTPA Claim

      The defendant contends that the act of requesting changes to product

listings on Amazon does not qualify as a deceptive trade practice. While the

complaint does not identify which subsections of the law it relies upon, the




                                       4
       Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 5 of 8




response to the motion to dismiss does cite the following four subsections of

the GUDTPA:

      (a) A person engages in a deceptive trade practice when, in the
      course of his business, vocation, or occupation, he:
      ...
      (2) Causes likelihood of confusion or of misunderstanding as to
      the source, sponsorship, approval, or certification of goods or
      services;
      (3) Causes likelihood of confusion or of misunderstanding as to
      affiliation, connection, or association with or certification by
      another;
      ...
      (5) Represents that goods or services have sponsorship, approval,
      characteristics, ingredients, uses, benefits, or quantities that they
      do not have or that a person has a sponsorship, approval, status,
      affiliation, or connection that he does not have;
      ...
      (8) Disparages the goods, services, or business of another by false
      or misleading representation of fact[.]

O.C.G.A. § 10-1-372.

      Again, however, the plaintiff’s allegations that the defendant contacted

Amazon and requested changes to the plaintiff’s product information do not

even hint at deception. Importantly, the plaintiff’s complaint never alleges

that the changes that were made resulted in some falsity or

misrepresentation to the consuming public. Accordingly, the plaintiff fails to

state a claim under the GUDTPA.




                                       5
        Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 6 of 8




C. Georgia Fair Business Practices Act Claim

      The defendant contends that the plaintiff’s failure to identify any false

statements by the defendant and the absence of facts suggesting causation,

reliance, and injury resulting from requests to change product listings are

fatal to the plaintiff’s Fair Business Practices Act claim. While not identified

in the complaint, the specific code section under which the plaintiff is

proceeding under in Count III is O.C.G.A. § 10-1-393.5(b)(1). That code

section provides in pertinent part:

      [I]t shall be unlawful for any person who is engaged in
      telemarketing, any person who is engaged in any activity
      involving or using a computer or computer network, or any
      person who is engaged in home repair work or home
      improvement work to:
      (1) Employ any device, scheme, or artifice to defraud a person,
      organization, or entity[.]

      As set forth above, the complaint is silent as to any fraudulent conduct

by the defendant. The plaintiff alleges only that the defendant, as an

Amazon seller, requested Amazon to make changes to the plaintiff’s product

information. There is no allegation that the defendant misrepresented itself

to Amazon as the plaintiff or that the changes it requested were false or

deceptive. Accordingly, the plaintiff fails to state a claim under the Fair

Business Practices Act.




                                       6
       Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 7 of 8




      D. Tortious Interference with Contract and Business Relations

      The defendant contends that because it is not a stranger to the seller

contracts on Amazon, the plaintiff cannot state a claim for tortious

interference with contract or tortious interference with business relations.

Additionally, the defendant points out that the plaintiff has not set forth any

actual “improper or wrongful conduct” by the defendant.

      To recover on a claim of tortious interference with contract or business

relations, a plaintiff must prove the following elements:

      (1) improper action or wrongful conduct by the defendant without
      privilege; (2) the defendant acted purposely and with malice with
      the intent to injure; (3) the defendant induced a breach of
      contractual obligations or caused a party or third part[y] to
      discontinue or fail to enter into an anticipated business
      relationship with the plaintiff; and (4) the defendant's tortious
      conduct proximately caused damage to the plaintiff.

Tidikis v. Network for Med. Comm’ns & Research, LLC, 619 S.E.2d 481, 486

(Ga. Ct. App. 2005).

      In the complaint, the plaintiff asserts (1) a claim for tortious

interference with contractual relations as to its agreements with Amazon and

(2) a claim for tortious interference with business relations between it and

customers of Amazon. However, the plaintiff has not made factual

allegations of improper conduct or wrongful actions by the defendant in

support of either claim. The plaintiff has alleged that the defendant

                                        7
       Case 1:18-cv-04091-CAP Document 16 Filed 11/29/18 Page 8 of 8




contacted Amazon and requested changes be made to listings belonging to the

plaintiff and characterizes these requests as improper but makes no factual

allegations to support these characterizations. In the absence of allegations

that the actions by the defendant were somehow fraudulent or wrongful in

some way, the claims for tortious interference fail.

      IV. Conclusion

      Based on the foregoing, the defendant’s motion to dismiss [Doc. No. 4]

is GRANTED. This action is dismissed with prejudice, and the clerk is

DIRECTED to terminate this civil action.

      SO ORDERED this 29th day of November, 2018.



                                     /s/CHARLES A. PANNELL, JR.
                                     CHARLES A. PANNELL, JR.
                                     United States District Judge




                                       8
